 In the Matter of MIRROR PRODUCTS COMPANYandUNITED CONSTRUC-TIONWORKERS ORGANIZING COMMITTEE (C. I. 0.),.Case No. R-3161.-Decided February 21,1942Jurisdiction:mirror manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition until certified by the Board ; parent or-ganizationinstead of two locals thereof accorded place on ballot ; electionnecessary.UnitAppropriate for Collective Bargaining:employees in the Company's LosAngeles plant, exclusive of management, supervisory, and clerical employees,and salesmen.Mr. H. A. Hennes,of Los Angeles, Calif., for the U. C. W.Mr. Harold TV. Finney,of Los Angeles, Calif., for Local 636.Mr.,Arnold 0. Babbe,off Glendale, Calif., for Local 793.Tyre & Chamie,byMessrs. Norman R. TyreandMilton S. Tyre,of Los Angeles, Calif., for the Company.Mr. Harry H. Kuskin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT 6P THE CASEIOn September 17, 1941, United Construction Workers OrganizingCommittee, affiliated with the Congress of Industrial Organizations,herein called the U. C. W., filed with the Regional Director for theTwenty-first Region (Los Angeles, California) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Mirror Products Company, herein calledthe.Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On December 22,1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act, and Article III, Section3, IofNational Labor Relations Board Rules and Regulations-Se-ries 2, as amended, ordered an investigation and authorized the Re-39 N. L. R. B., No. 17.73 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDgional Director to conduct it and to provide for an appropriatehearing upon due notice.On January 8, 1942, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the U. C.W., and Glass Warehousemen's Local 793, chartered by the Brother-hood of Painters, Decorators, and Paperhangers of America, affiliatedwith the American 'Federation of Labor, herein called Local 793, alabor organization claiming to represent employees directlyaffectedby the investigation.Pursuant to the notice and an order postponinghearing, which was served on the parties, a hearing was held onJanuary 19, 1942, at Los Angeles, California, beforeWilliam R.Walsh, the Trial Examiner duly designated by the Chief TrialExaminer.At the beginning of the hearing, the Trial Examinergranted a motion for leave to intervene made by Glass Workers'Local Union 636, chartered by the Brotherhood of Painters, Decor-ators, and Paperhangers of America, affiliated with the AmericanFederation of Labor, herein called Local 636.1The Company wasrepresented by counsel, the U. C. W., Local 793, and Local 636 bytheir representatives; all participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues was afforded all parties.During the course of the hearing, the Trial Examiner made variousrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsno prejudicial errors were committed.The rulings are hereby af-firmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYMorris Tyre, doing business as Mirror Products Company, isengaged in the manufacture and sale of mirrors, mirrorframes,and bathroom medicine cabinets at his plant in Los Angeles, Cali-fornia.The Company operates another plant at Alhambra, Cali-fornia, with which we are not concerned.Of approximately $150,000worth of raw materials used annually by the Company at its LosAngeles plant, 15 percent comes directly and 64 percent comes indi-rectly from outside the State of California, and of approximately$300,000 worth of its finished products, 20 percent is shipped out of1In the course of the hearing,the TrialExaminer- reserved ruling upon a motion by theU C W. to vacatehis ruling permittingLocal636 to intervene.The motionis herebydenied. MIRROR PRODUCTSCOMPANY75the State.The Company employs 50 persons at the Los Angelesplant.'II.THE ORGANIZATIONS INVOLVEDUnited, ConstructionWorkers Organizing Committee, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.GlassWarehousemen's Local 793 and Glass Workers' Local Union636, both chartered by the Brotherhood of Painters, Decorators, andPaperhangers of America, are labor organizations affiliated with theAmerican Federation of Labor, admitting to membership employeesof the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe U. C. W. requested the Company to recognize it as the exclusivebargaining representative of the Company's production employees.The Company refused torecognizethe U. C. W. as such representativeuntil it was certified by the Board.A statement of the Regional Director,, introduced into evidence atthe hearing, shows that the U. C. W. and Local 793, respectively,represent a substantial number of the employees in the unit herein-after found to be appropriate.2Local 636 admitted that it repre-sentsno suchemployees.We find that a questionhas arisenconcerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen,occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe U. C., W. and the Company contended at the hearing thatall the Company's employees, excluding management, supervisory2The Regional Director reportedthat the U.C.W. submitted 52 membership applicationcards dated between July and September 1941,and 5 undatedcards ; thatall the cards hadsignatures which appeared to be genuine ; and that the names of 45 ofthe 57Individualsappeared on the Company's pay roll of September 19, 1941.The report disclosed that Local 793 submitted 43 membershipapplicationcards datedbetween September and November1940; thatall the cards had signatures which appearedto be genuine ; and that the names of 10 of the 43 individuals appeared on the Company'spay roll of September 19, 1941 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDand clerical employees, constitute an appropriate unit.Local 793and Local 636 agreed that management, supervisory and clerical em-ployees should be excluded, but claimed that the Company's ware-house workers 3 constitute one , appropriate unit and that all othercategories,' excluding the Company's one truck driver, constituteanother appropriate unit.Local 793 and Local ,636 have contractswith a number of glass firms in the Los Angeles area engaged inbusiness which they allege _is similar to that of the Company.Thecontracts are not in evidence and full details as to the units coveredtherein do not appear, but the implication of the contention of Locals793 and 636 is that they separately represent employees of the glassfirms involved in units comparable to those claimed here.A repre-sentative of Local 793 stated that in the latter part of 1940, Local793 entered into negotiations with these firms as well as with theCompany, as a result of which, the other concerns signed contractswith Local 793, but the Company refused to sign. There is noevidence that Local 636 has ever attempted to bargain with theCompany on behalf of the employees whom it seeks to represent.TheCompany contends, in effect, that.it would be more convenient-to dealwith a representative of its employees in a single unit. Since, ac-cording to the Company, its employees specialize in certain operationsand perform only some of the duties usually performed by similarlyclassified employees' working for the other glass firms, it" argued thatthe bargaining history among employees of those firms is inapplicablefor the purpose of determining an appropriate unit.At the timeof the hearing, the Company employed 50 persons, 12 of whom weresupervisory employees, clerical employees, and salesmen.On thebasis of that employment and excluding 4 salesmen, the unit soughtby the U. C. W. would comprise about 38 employees, and the unitssought by Local 793 and Local 636 would comprise about 23 and 14persons, respectively.The pay roll of September ' 19, 1941, contains 59 names of personsworking at the plant in question.In view of the general similarity of the work performed by theemployees in the units claimed by Local 793 and Local 636, and thefact that the latter organization represents no employees of the Com-pany, we are of the opinion that the Company's employees should'At the hearing,Local 793 identified the following named categories of employees onthe Company's pay roll as comprising the "warehouse"unit sought by it : frame manufactur-ing and finishing frame mirror fitting and assembly, packing, shipping,janitor, glasscleaners,medicine-cabinet production,medicine-cabinet assembly,and all glass workersexcept those who do cutting and edging.' Local 636 claimed the following classifications of employees among the glass workers ascomprising, the unit sought by it : glass cleaners,scratch polishers,bevelers,cutters,silverers,hole drillers,and edgers. MIRRORPRODUCTS COMPANY77not be separated into two bargaining units but rather that they shouldbe included in a plant-wide unit.We find that all the employees of the Company, excluding man-agement, supervisory and clerical employees, and salesmen,5, con-stitute a unit appropriate for the purposes of collective bargainingand that such unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargaining.and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.We-shalldirect that the employees of the Company in the appropriate unitwho were employed during the pay-roll period immediately pre-ceding the date of the Direction of Election herein, subject to thelimitations and additions set forth in the Direction, shall be eligibleto vote.Inasmuch as Local 793 and Local 636, both chartered bytheBrotherhood of Painters, Decorators, and Paperhangers ofAmerica, urged separate units for the employees whom we found, toconstitute a single unit, and since the Brotherhood of Painters,Decorators, and Paperhangers of America has a substantial member-ship among the employees in the unit found to be appropriate, weshall direct that the Brotherhood, and not the two locals thereof, bedesignated on the ballot.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Mirror Products Company, Los Angeles,California, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All employees of the Company at Los Angeles, California, ex-cluding management, supervisory and clerical employees, and sales-men, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the NationalLabor Relations Act.The Company employs four salesmen'Their relationshipto what wefind to be essen-tially a productionunit is remote.We shallexclude salesmen from the unitSeeMatterof Frederick H. Levey Co,Inc. PhiladelphiaPlantandUnited MineWorkersof AmericaDistrict 50, Local 12092,C 10., 31 N.L. R. B 292 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the-National Labor Rela-tionsAct,and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIREC7E.D that,as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Mirror Products Company, Los Angeles,California,an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty(30) days from the date of this Direction,under thedirection and supervision of the Regional Director for the Twenty-first Region, acting in this matter as agent for the National LaborRelations Board and subject to Article III, Section 9, of said Rulesand Regulations,among all the employees of Mirror Products Com-pany at Los Angeles,California, whose names appear onthe Com-pany's pay roll immediately preceding the date of this Direction,including employees who did not work during such pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States,or temporarily laid off, but exclud-ing 'management,supervisory and clerical employees,salesmen, andemployees who have since quit or been discharged for cause,to deter-mine whether they desire to be' represented by United ConstructionWorkers Organizing Committee, affiliated with the Congress of In-dustrial Organizations,or by Brotherhood of Painters,Decorators,and Paperhangers of America, affiliated'with'the American Federa-tion of Labor,for the purposes of collective bargaining,or by neither.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election. In the MatterOf MIRROR PRODUCTS COMPANYandUNITEDCONSTRUC-TIONWORKERS ORGANIZING COMMIT'T'EE(C.I.0.)Case No. R -J161CERTIFICATION OF REPRESENTATIVESMarch 04,1942'On February 21, 1942, the National Labor Relations Board issueditsDecision and Direction of Election in the above-entitled proceed-ing.'Pursuant to the Direction of Election an election by secret ballotwas conducted on March 10, 1942, under the direction and super-vision of the Regional Director for the Twenty-first Region (LosAngeles, California).. On that date, the Regional Director, actingpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued an Election Re-port, copies of which were duly served upon the parties. - No objec-tions to the conduct of the ballot or to the Election Report have beenfiled by any of the parties.As to the balloting and the results thereof, the Regional Directorreportedas follows :Total on eligibility list--------------------------------------43Total ballots cast-------------------------------------------42Total ballots challenged-------------------------------------0Total blank ballots------------------------------------------0Total void ballots-------------------------------------------0Total valid votes counted------------------------------------42Votes cast for United Construction Workers Organizing Commit-tee (C.I.0 )---------------------------------------------40Votes cast for Brotherhood of Painters.Decorators,and Paper-hangers of America(A. F. L ) -----------------------------1Votes cast for neither---------------------------------------IBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended,1 39 N. L R. B. 7339 N L. R. B., No 17a79448105-42-vol. 39-7 80DECISIONSOF NATIONALLABOR RELATIONS BOARDIT IS HEREBY CERTIFIED that United-Construction Workers Organ-izing Committee, affiliated with the Congress of Industrial Organiza-tions, has been designated and selected by a majority of all employeesat the Los Angeles plant of Mirror Products Company, Los Angeles,California, excludingmanagement, supervisory and clerical em-ployees, and salesmen, as their representative for the purposes of col-lective bargaining, and that, pursuant to Section 9 (a) of the Act,United Construction Workers Organizing Committee, affiliated withthe Congress of Industrial Organizations, is the exclusive representa-tive of such employees for the purposes of collective bargaining inrespect to rates of pay, )vages, hours of employment, and otherconditions of employment.